DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group (I), claims, 1-4, 6, 8-9, and 16 in the reply filed on 4/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In response to species election, applicant elected the peptide sequence of SEQ ID NO: 20.
Claims 18-19, 21-24, 29, 31, 34-36, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.

Claim Status
Claims 1-4, 6, 8-9, 16, 18-19, 21-24, 29, 31, 34-36, and 41 are pending. 
Claims 5, 7, 10-15, 17, 20, 25-28, 30, 32-33, and 37-40 are cancelled.
Claims 18-19, 21-24, 29, 31, 34-36, and 41 are withdrawn as being directed to a non-elected invention, the election having been made on 4/25/2022.
Claims 1-4, 6, 8-9, and 16 have been examined.


Priority
This application is a CON of PCT/US2019/014363 01/18/2019
PCT/US2019/014363 has PRO 62/654,303 04/06/2018
PCT/US2019/014363 has PRO 62/619,683 01/19/2018

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification did not provide representative number of GDF11 variant peptide sequences that has a reduced number of disulfide bridges as compared to the native GDF11 protein and/or has increased protein stability as compared to the native GDF11 protein in claim 6. The specification disclosed addition of tryptophan and glutamic acid to the C-terminus to prevent a disulfide bond forming a dimer [0221, Fig 13A, SEQ ID NO: 20], but the disclosure is insufficient to support the entire genus of a GDF11 variant peptide sequence that has a reduced number of disulfide bridges as compared to the native GDF11 protein and/or has increased protein stability as compared to the native GDF11 protein. Thus, the specification fails to satisfy written description requirement to support the entire genus of GDF11 variant peptide sequences in claim 6.
(ii)	The specification failed to establish relationship between structure of GDF11 variant and the function of reduced number of disulfide bridges and/or increased protein stability. The specification disclosed addition of tryptophan and glutamic acid to the C-terminus of GDF11 to prevent a disulfide bond forming a dimer [0221, Fig 13A, SEQ ID NO: 20], but the disclosed peptide sequence of SEQ ID NO: 20 failed to establish a structure of GDF11 variants in the entire genus and the function of reduced number of disulfide bridges and/or increased protein stability as claimed. Thus, the specification fails to satisfy written description requirements to support the entire genus of GDF11 variant peptide sequences in claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is directed to a GDF11 variant amino acid sequence of SEQ ID NO: 19, but SEQ ID NO: 19 is a nucleic acid sequence not an amino acid sequence as claimed. Thus, claim 8 is indefinite. The rejection can be overcome by amending the peptide sequence to be SEQ ID NO: 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (US 9,434,779 B2).
Claim 1 is drawn to a GDF11 variant comprising a modification to the C-terminal region of a native GDF11 protein.
Lee et al. teach growth differentiation factor 11 (GDF-11) for treatment of diastolic heart failure (Abstract). Lee et al. teach GDF11 polypeptides comprising the amino acid sequence of SEQ ID NOs: 1-2 and 14-15 (col 12, line 40-48). Lee et al. teach end-capping modifications comprise amidation at the C-terminus, introduction of C-terminus alcohol, aldehyde, ester, and thioester moieties. Lee et al. further teach the half-life of a GDF11 polypeptide can be increased by the addition of moieties, e.g. PEG or albumin at N- or C-terminus (col 15, line 62-67), reading on claim 1.
With respect to claim 2, Lee et al. teach the C-terminus of GDF-11 linked to albumin to increase half-life of GDF-11 (col 15, line 62-67), reading on inclusion of at least two additional amino acids at the C-terminus region.
With respect to claim 4, Lee’s C-terminus modified GDF-11 SEQ ID NO: 2 (Art) has 100% homology to the instant SEQ ID NO: 2 shown as follows.

    PNG
    media_image1.png
    469
    569
    media_image1.png
    Greyscale

With respect to claim 6, Lee et al. teach the C-terminus of GDF-11 linked to albumin to increase half-life of GDF-11 (col 15, line 62-67), reading on increased protein stability as compared to the native GDF11 protein.
With respect to claim 9, Lee et al. teach a pharmaceutical composition comprising GDF11 polypeptide variant and a pharmaceutically acceptable carrier (col 21, line 1-5; col 27, #17, line 12-14).
With respect to claim 16, Lee et al. teach a GDF11 composition administered by 
by bolus intraperitoneal (i.p.) injection (col 24, line 15-16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1-2, 4, 6, 9, and 16 and further in view of human transferrin (GeneBank: AAH59367.1).
Claim 3 is drawn to the C-terminal modification of GDF11 including amino acids tryptophan and glutamic acid.
Lee et al. suggest C-terminal fusion protein of GDF11 comprising a transferrin protein to prolong half-life of the polypeptide (col 14, line 52-60) as applied to claims 1-2, 4, 6, 9, and 16.
Lee et al. do not explicitly disclose the C-terminal fusion protein of GDF11 including amino acids tryptophan and glutamic acid.
GeneBank: AAH59367.1 shows human transferrin protein comprising underlined amino acids tryptophan-27 and glutamic acid-32 shown as follows, reading on the limitation of C-terminal modification of GDF11 including amino acids tryptophan and glutamic acid.

    PNG
    media_image2.png
    249
    621
    media_image2.png
    Greyscale

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Lee’s GDF11 fusion protein with human transferrin protein (AAH59367.1) because (a) Lee et al. suggest a C-terminal fusion protein of GDF11 comprising a transferrin protein to prolong half-life of the polypeptide (col 14, line 52-60) and (b) GeneBank: AAH59367.1 shows human transferrin protein inherently comprising underlined amino acids tryptophan-27 and glutamic acid-32 shown above. The combination would have reasonable expectation of success because both references teach a transferrin protein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Common Assignee 
1.	Claims 1-2, 4, 6, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,434,779 B2 (the ‘779 patent) in view of Lee et al. (US 2015/0045297 A1, cited in IDS dated 8/28/2020). 
Claims 1 and 6 of the ‘779 patent disclosed GDF11 polypeptide sequences of SEQ ID NOs: 1-2 or 14.

    PNG
    media_image1.png
    469
    569
    media_image1.png
    Greyscale
Claims 1 and 6 of the ‘779 patent did not disclose modification to the C-terminus region of a GDF11 protein. 
Lee et al. disclosed GDF11 polypeptide sequences of SEQ ID Nos: 1-2 and 14-15 [0062]. Lee’s SEQ ID NO: 2 is 100% homology to the instant SEQ ID NO: 2 shown as follows. Lee et al. teach end-capping modifications comprise amidation at the C-terminus, introduction of C-terminus alcohol, aldehyde, ester, and thioester moieties. Lee et al. further teach the half-life of a GDF11 polypeptide can be increased by the addition of moieties, e.g. PEG or albumin at N- or C-terminus [0069], satisfying the instant claims 1, 4, and 6.
With respect to claim 2, Lee et al. teach the C-terminus of GDF-11 linked to albumin to increase half-life of GDF-11 [0069], reading on inclusion of at least two additional amino acids at the C-terminus region.
With respect to claim 9, Lee et al. teach a pharmaceutical composition comprising GDF11 polypeptide variant and a pharmaceutically acceptable carrier [0085, 0126].
With respect to claim 16, Lee et al. teach a GDF11 composition administered by 
by bolus intraperitoneal (i.p.) injection [0172-0173].

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify a GDF11 protein taught by the ‘779 patent with Lee’s C-terminal modification of a GDF11 protein because Lee et al. teach end-capping modifications comprise amidation at the C-terminus, introduction of C-terminus alcohol, aldehyde, ester, and thioester moieties. Lee et al. further teach the half-life of a GDF11 polypeptide can be increased by the addition of moieties, e.g. PEG or albumin at N- or C-terminus [0069]. The combination would have reasonable expectation of success because both references teach GDF11 polypeptides.


2.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,434,779 B2 (the ‘779 patent) in view of US 2015/0045297 A1 as applied to claims 1-2, 4, 6, 9, 16, and further in view of human transferrin (GeneBank: AAH59367.1).
Claims 1 and 6 of U.S. Patent No. 9,434,779 B2 (the ‘779 patent) in view of US 2015/0045297 A1 teach a GDF11 fusion variant comprising a modification to the C-terminus region as applied to claims 1-2, 4, 6, 9, and 16 above
Claims 1 and 6 of U.S. Patent No. 9,434,779 B2 (the ‘779 patent) in view of US 2015/0045297 A1 do not explicitly the C-terminal modification of GDF11 including amino acids tryptophan and glutamic acid.
GeneBank: AAH59367.1 shows human transferrin protein comprising underlined amino acids tryptophan-27 and glutamic acid-32 shown as follows, reading on the limitation of C-terminal modification of GDF11 including amino acids tryptophan and glutamic acid.

    PNG
    media_image2.png
    249
    621
    media_image2.png
    Greyscale

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Claims 1 and 6 of U.S. Patent No. 9,434,779 B2 in view of Lee et al.) with human transferrin protein (AAH59367.1) because (a) Lee et al. suggest C-terminal fusion protein of GDF11 comprising a transferrin protein to prolong half-life of the protein [0066] and (b) GeneBank: AAH59367.1 shows human transferrin protein inherently comprising underlined amino acids tryptophan-27 and glutamic acid-32 shown above. The combination would have reasonable expectation of success because both references teach a transferrin protein.
3.	Claims 1-2, 4, 6, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,092,627 B2 (the ‘627 patent) in view of Lee et al. (US 2015/0045297 A1, cited in IDS dated 8/28/2020). 
Claims 1 and 3 of the ‘627 patent disclosed a human mature GDF11 comprising 12.5 kDa C-terminus of GDF11.
Claim 1 or 3 of the ‘627 patent did not disclose modification to the C-terminus region of a GDF11 protein. 

    PNG
    media_image1.png
    469
    569
    media_image1.png
    Greyscale
Lee et al. disclosed GDF11 polypeptide sequences of SEQ ID Nos: 1-2 and 14-15 [0062]. Lee’s SEQ ID NO: 2 is 100% homology to the instant SEQ ID NO: 2 shown as follows. Lee et al. teach end-capping modifications comprise amidation at the C-terminus, introduction of C-terminus alcohol, aldehyde, ester, and thioester moieties. Lee et al. further teach the half-life of a GDF11 polypeptide can be increased by the addition of moieties, e.g. PEG or albumin at N- or C-terminus [0069], satisfying the instant claims 1, 4, and 6.
With respect to claim 2, Lee et al. teach the C-terminus of GDF-11 linked to albumin to increase half-life of GDF-11 [0069], reading on inclusion of at least two additional amino acids at the C-terminus region.
With respect to claim 9, Lee et al. teach a pharmaceutical composition comprising GDF11 polypeptide variant and a pharmaceutically acceptable carrier [0085, 0126].
With respect to claim 16, Lee et al. teach a GDF11 composition administered by 
by bolus intraperitoneal (i.p.) injection [0172-0173].
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify a GDF11 protein taught by the ‘627 patent with Lee’s C-terminus modification of a GDF11 protein because Lee et al. teach end-capping modifications comprise amidation at the C-terminus, introduction of C-terminus alcohol, aldehyde, ester, and thioester moieties. Lee et al. further teach the half-life of a GDF11 polypeptide can be increased by the addition of moieties, e.g. PEG or albumin at N- or C-terminus [0069]. The combination would have reasonable expectation of success because both references teach GDF11 polypeptides.

Allowable Subject Matter
The elected peptide species of SEQ ID NO: 20 is free of the art. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
02-July-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615